Name: Council Regulation (EC) No 1076/96 of 10 June 1996 amending Regulation (EC) No 3090/95 laying down for 1996 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries
 Type: Regulation
 Subject Matter: world organisations;  fisheries
 Date Published: nan

 15. 6 . 96 EN Official Journal of the European Communities No L 142/3 COUNCIL REGULATION (EC) No 1076/96 of 10 June 1996 amending Regulation (EC) No 3090/95 laying down for 1996 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 3090/95 (2) lays down, inter alia, fishing quotas for Member States in the Regulatory Area for 1996; Whereas, following the distribution of the share of Green ­ land halibut which is available to the Community between Member States, it now appears appropriate to change the existing 48-hour reporting system into a weekly reporting system, in accordance with the conserva ­ tion and enforcement measures that are applicable in the Regulatory Area; Whereas reference has to be made to the by-catch rules that are applicable in connection with the ban of directed fishing for cod, witch flounder and capelin respectively in NAFO zone 3NO; Whereas Regulation (EC) No 3090/95 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3090/95 is hereby amended as follows: 1 . The last subparagraph of Article 5 shall be replaced by the following: 'Member States shall report to the Commission every Tuesday before 12 noon for the week ending at 12 midnight on the previous Sunday the quantities of Greenland halibut caught by their vessels.' 2 . Article 7 (4) shall be replaced by the following: '4 . Masters of Community vessels fishing for Green ­ land halibut shall notify the competent authorities of the Member State whose flag their vessel is flying or in which their vessel is registered , 48 hours in advance of engaging in that fishery, including if possible an esti ­ mate of the projected catch , and shall report every Monday for the week ending at 12 midnight the previous Sunday the quantities of Greenland halibut caught.' 3 . In Annex I, the tables for Cod of NAFO zone 3NO, witch flounder and capelin shall be replaced by the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 June 1996 . For the Council The President M. PINTO (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession. (2) OJ No L 330, 30 . 12. 1995, p. 108. No L 142/4 HEN Official Journal of the European Communities 15. 6 . 96 ANNEX Stock l 1995 quota (tonnes)Species Geographicalregion Zone Member State 'Cod North-West Atlantic NAFO 3NO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States | EC total 0 Witch flounder North-West Atlantic NAFO 3NO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States EC total 0 Capelin North-West Atlantic NAFO 3NO (') Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States EC total 0 '